444 F.2d 104
UNITED STATES of America, Plaintiff-Appellee,v.Dennis Clark MAXWELL, Defendant-Appellant.
No. 576-70.
United States Court of Appeals, Tenth Circuit.
June 8, 1971.

Mark B. Thompson, III, Las Cruces, N. M. (Victor R. Ortega, U. S. Atty., and John A. Babington, Asst. U. S. Atty., were with him on the brief), for plaintiff-appellee.
Robert L. Eckleberry, Englewood, Colo., for defendant-appellant.
Before LEWIS Chief Judge, and SETH and COFFIN*, Circuit Judges.
PER CURIAM.


1
Appellant Maxwell appeals from conviction, after trial upon facts stipulated to the United States District Court for the District of New Mexico, of substantively violating 18 U.S.C. § 2314 by causing, with illegal and fraudulent intent, the interstate transportation of a falsely made and counterfeit security. The written stipulation upon which the case was submitted and tried admitted all the essential elements of the subject offense.


2
Prior to the submission of the question of appellant's guilt to the court Maxwell had been required by order of the court to furnish handwriting exemplars to the prosecution. Appellant objected to but complied with the order. This objection was purportedly preserved for appellate consideration in the later stipulation submitted to the court for trial and now constitutes the only issue presented to us. Although the answer to the question of the validity of the court's preliminary order seems clear, Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178, we refuse to recognize this procedure to in any way present or preserve an appellate issue.


3
The admitted facts support the judgment.


4
Affirmed.



Notes:


*
 Of the First Circuit Sitting by Designation